ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 2/28/21 wherein claims 1, 11, and 12 were amended.  In addition, the Examiner acknowledges the replacement specification filed 2/28/22
	Note(s):  Claims 1-65 are pending.

CLARIFICATION OF RECORD
It is duly noted that in the response filed 2/28/22, it is asserted that in elected a species for initial examination, Applicant selected SEQ as having 5 amino acids wherein at least one amino acid is non-canonical and at least one amino acid is canonical.  In particular, Applicant asserts that each of the species of claim 13 should meets the requirement an should have been search and not withdrawn.  
	In the restriction requirement mailed 12/14/20, Applicant was respectfully requested to identify specific, not general, components in the restriction requirement mailed 12/14/20.  In addition, Applicant was asked to identify a single disclosed species or a single group of patentably indistinct species for initial examination from within the desired elected Group.  Applicant did not select any specific species from claim 13, but a general species over which prior art was found and cited.  Thus, the search was not further extended to any of the species specifically listed in claim 13 because prior art was found which could be used to reject the claims.  Thus, claim 13 was properly withdrawn.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 2/28/22 to the rejection of claims 1, 2, 4, 5, 7-12, 14, and 20-22 made by the Examiner under 35 USC 102, 103, 112, and/or improper Markush rejection have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Improper Markush Rejection
Claims 1, 2, 4-6, 7 (in part), and 8-22 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of G groups (triazole, carbon-carbon double bond, and amide)  is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use because a triazole, carbon-carbon double bond, and an amide generate cyclic peptides that are structurally distinct and non-obvious variants of one another.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that that for a Markush grouping the member following ‘selected from the group consisting of…’ need not share a community of properties.  In addition, it is asserted that that for the structure 
    PNG
    media_image1.png
    130
    243
    media_image1.png
    Greyscale
, the Board held that the functional groups were proper (In re Harnisch, 631 F.2d 716, 206, USPQ 300 (CCPA 1980)).  Applicant asserts that a Markush grouping is not improper because the members list alternative elements or substituents that are distinguished from a list of complete embodiments of the invention or lack a single structural similarity or common use.  Thus, Applicant asserts that the claims of independent claim 1 are all cyclic peptides with structural linking and cyclizing the core peptide using components such as G.  Also, it is asserted peptide SEQ in the structure is a group of specific amino acids.  So, Applicant has concluded that SEQ is a set of members with the same recognized physical and chemical class and same art recognized class.
EXAMINER’S RESPONSE
	All of Applicant arguments were considered and deemed non-persuasive for reasons of record and those set forth below.  For clarification of the record, the issue is not if proper Markush language is present, but that the structure being claimed by Applicant 
    PNG
    media_image2.png
    108
    123
    media_image2.png
    Greyscale
does not have a common structural core like 
    PNG
    media_image1.png
    130
    243
    media_image1.png
    Greyscale
 which is the structure that Applicant asserts as being recognized as having a common core.  However, Applicant’s structure 
    PNG
    media_image3.png
    102
    105
    media_image3.png
    Greyscale
  does not have a common structural core for the following reasons.  (1) G varies from triazole, carbon-carbon double bond, or an amide all of which are structurally different.  (2) SEQ varies from 2 to 20 amino acids that range from L-alanine, L-glycine, L-leucine, L-isoleucine, L-valine, L-phenylalanine, L-tryptophan, L-arginine, L-histidine, L-lysine, L-aspartic acid, L-glutamic acid, L-asparagine, L-glutamine, L-serine, L-threonine, L-tyrosine, L-proline, D-alanine, D-glycine, D-leucine, D- isoleucine, D-valine, D-phenylalanine, D-tryptophan, D-arginine, D-histidine, D-lysine, D- aspartic acid, D-glutamic acid, D-asparagine, D-glutamine, D-serine, D-threonine, D-tyrosine, D- proline, Cyclopropyl Alanine (CyA), Methyl Leucine (MeL), Methyl Valine (MeV), Allylglycine, Methyl Tryptophan (MT), Thiazolyl Alanine (Thz), 2-Naphthyl Alanine (Nap), 0- Methyl Tyrosine (OMY), 4-Fluorophenyl Alanine (FP), 4-Cyano Phenylalanine (CN-F), 4- Phenyl Phenylalanine (PhF), 4-Bromo Phenylalanine (Br-F), 4- Pyridyl Alanine (PyrA), 4- Methyl Phenylalanine (Me-F), O-Phenyl Tyrosine (OPhY), P-Phenylalanine (BPhA), Dimethyl Lysine (DMK), 2-Methoxy Pyridylalanine (MeOPyr), Piperazinecarboxylic acid, N-Methyl d- valine (N-Me-v), N-Methyl d-alanine (N-Me-a), Aminocyclobutyl carboxylic acid (ACBC), Aminocyclohexyl carboxylic (ACHC), a-Methyl Alanine (AMA), Morpholinecarboxylic acid, Tetrazoyl Alanine (Ttz), P-Alanine (BAla), and Azetidine carboxylic acid.  A sequence with 2 amino acid residues, for example, is distinct from one that is 20 amino acid residues.  Thus, the sequences are structurally different.  
	(3) The variable M is absent or methionine which causes variability in the structure of 
    PNG
    media_image2.png
    108
    123
    media_image2.png
    Greyscale
.  (4) Furthermore, the variables L1 and L2, independently, vary from a linkage to a solid support, a linkage to a reporter moiety, a linkage to a peptide ligand, a linkage to an azide, a linkage to an alkyne moiety, a substituted linkage to a solid support, a substituted linkage to a reporter moiety, a substituted linkage to a peptide ligand, a substituted linkage to an azide, and a substituted linkage to an alkyne moiety of which the moieties a linkage to a solid support, a linkage to a reporter moiety, a linkage to a peptide ligand, a linkage to an azide, a linkage to an alkyne moiety are distinct from one another.  Hence, more variability in the structure.
	For the reasons set forth herein, the structure 
    PNG
    media_image3.png
    102
    105
    media_image3.png
    Greyscale
 does not have a single structure common core.  The variable SEQ of which Applicant pointed out is an amino acid residue of 2 to 20 amino acids.  The variable G which was also pointed out by Applicant may be a triazole, carbon-carbon double bond, or an amide which are structurally different.  Thus, the improper Markush rejection is still deemed proper.
	Note(s):  Since independent claim 1 was included in the Markush rejection and claims 2, 4-6, 7 (in part), and 8-22 depend upon independent claim 1 which contains an improper Markush groups, the rejection inherently included those claims in the previous rejection.  The improper Markush rejection inherently carries through to the independent claims since they do not define every variable in a manner such that the dependent claims each have a structure with a common core.

Written Description Rejection
	The 112 first paragraph, written description, rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

112 Second Paragraph Rejections
	The 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.


102 Rejection
	The 102 rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.  Specifically, independent claim 1 is distinguished over Heath et al (US 2015/0078999) because Applicant amended the claims to require that at least one of the amino acids in SEQ is Cyclopropyl Alanine (CyA), Methyl Leucine (MeL), Methyl Valine (MeV), Allylglycine, Methyl Tryptophan (MT), Thiazolyl Alanine (Thz), 2-Naphthyl Alanine (Nap), 0- Methyl Tyrosine (OMY), 4-Fluorophenyl Alanine (FP), 4-Cyano Phenylalanine (CN-F), 4- Phenyl Phenylalanine (PhF), 4-Bromo Phenylalanine (Br-F), 4- Pyridyl Alanine (PyrA), 4- Methyl Phenylalanine (Me-F), O-Phenyl Tyrosine (OPhY), P-Phenylalanine (BPhA), Dimethyl Lysine (DMK), 2-Methoxy Pyridylalanine (MeOPyr), Piperazinecarboxylic acid, N-Methyl d- valine (N-Me-v), N-Methyl d-alanine (N-Me-a), Aminocyclobutyl carboxylic acid (ACBC), Aminocyclohexyl carboxylic (ACHC), a-Methyl Alanine (AMA), Morpholinecarboxylic acid, Tetrazoyl Alanine (Ttz), P-Alanine (BAla), and Azetidine carboxylic acid.

103 Rejection
	The 103 rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.  Specifically, independent claim 1 is distinguished over Heath et al (US 2015/0078999) because Applicant amended the claims to require that at least one of the amino acids in SEQ is Cyclopropyl Alanine (CyA), Methyl Leucine (MeL), Methyl Valine (MeV), Allylglycine, Methyl Tryptophan (MT), Thiazolyl Alanine (Thz), 2-Naphthyl Alanine (Nap), 0- Methyl Tyrosine (OMY), 4-Fluorophenyl Alanine (FP), 4-Cyano Phenylalanine (CN-F), 4- Phenyl Phenylalanine (PhF), 4-Bromo Phenylalanine (Br-F), 4- Pyridyl Alanine (PyrA), 4- Methyl Phenylalanine (Me-F), O-Phenyl Tyrosine (OPhY), P-Phenylalanine (BPhA), Dimethyl Lysine (DMK), 2-Methoxy Pyridylalanine (MeOPyr), Piperazinecarboxylic acid, N-Methyl d- valine (N-Me-v), N-Methyl d-alanine (N-Me-a), Aminocyclobutyl carboxylic acid (ACBC), Aminocyclohexyl carboxylic (ACHC), a-Methyl Alanine (AMA), Morpholinecarboxylic acid, Tetrazoyl Alanine (Ttz), P-Alanine (BAla), and Azetidine carboxylic acid.

WITHDRAWN CLAIMS
Claims 3, 7 (in part), and 23-65 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Due to the amending of the claims to overcome the previously cited 102 and 103 art rejections, the search was expanded over the full scope of the invention wherein G = triazole and all other variables are as defined in independent claim 1.  The search was not further extended because the improper Markush rejection is applicable and reads on distinct structures as other conditions of G = carbon-carbon double bond and amide.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 25, 2022